           Case 1:20-cv-00522-NONE-JLT Document 27 Filed 06/23/20 Page 1 of 4


1      Katherine Eskovitz (SBN 255105)
       ROCHE CYRULNIK FREEDMAN LLP
2      1158 26th Street, No. 175
       Santa Monica, CA 90403
3      keskovitz@rcfllp.com
       (646) 791-6883
4
       Counsel for Apothio LLC
5
                                         UNITED STATES DISTRICT COURT
6                                       EASTERN DISTRICT OF CALIFORNIA
          APOTHIO, LLC,
                                                                     No. 1:20-CV-00522-NONE-JLT
7                              Plaintiff,
                                                                JOINT STIPULATION
8                 v.                                            EXTENDING TIME TO
                                                                RESPOND TO COMPLAINT
9         KERN COUNTY; KERN COUNTY                              AND [PROPOSED] ORDER
          SHERIFF’S OFFICE; CALIFORNIA                          (Doc. 26)
12        DEPARTMENT OF FISH AND WILDLIFE;
          DONNY YOUNGBLOOD; JOSHUA
13        NICHOLSON; CHARLTON H. BONHAM;
          JOHN DOES #1 THROUGH #10,
14        UNKNOWN AGENTS OF THE KERN
          COUNTY SHERIFF’S OFFICE; JOHN
15        DOES #11 THROUGH #20, UNKNOWN
          AGENTS OF THE CALIFORNIA FISH
16        AND WILDLIFE DEPARTMENT,

17                             Defendants.
18
19
20
21                                           JOINT STIPULATION

22           COME NOW the parties to this action jointly, through their respective attorneys of record,

23   and stipulate as follows:

24           1.        On April 10, Plaintiff filed its Complaint.

25           2.        On May 4, the parties filed a joint stipulation in which Plaintiff agreed to

26   consolidate the schedule and to extend the May 6 and May 19 deadlines for Defendants’ responsive

27   pleadings, by 37 days and 24 days, respectively, to June 12. ECF No. [14]. The Court granted that

     request. ECF No. [15].
                                                         1
     STIPULATION TO EXTEND TIME– Case No 1-20-cv-00522-NONE-JLT
            Case 1:20-cv-00522-NONE-JLT Document 27 Filed 06/23/20 Page 2 of 4


1            3.       On June 12, Defendants noticed a hearing for July 15, and filed two motions to

2    dismiss, (ECF Nos. [21], [24]), two motions to strike, (ECF Nos. [19], [21]), and two requests for

3    judicial notice. ECF Nos. [20], [22]. Plaintiff’s responses are currently due June 26.

4            4.       Plaintiff has requested that Defendants grant a reasonable extension of time in

5    which to file its responses, so that it may fully respond to all issues raised in the Defendants’

6    multiple filings.

7            5.       Defendants have agreed to extend the date for the all Plaintiffs’ responses to the

8    motions to dismiss, motions to strike, and requests for judicial notice by seventeen (17) days, to

9    July 13, 2020.

10           6.       If the Court believes it may benefit from oral argument, the parties are available on

11   the noticed hearing date of August 10, or any date thereafter.

12           7.       NOW THEREFORE, IT IS STIPULATED AND AGREED, by and between

13   Plaintiff and Defendants, that all Plaintiffs’ responses to the motions to dismiss, motions to strike,

14   requests for judicial notice, shall be due on July 13, 2020.

15           8.       The parties further stipulate to resetting the current hearing date to August 10, 2020,

16   or as soon as the matter may be heard.

17    ///

18    ///

19    ///

20    ///

21    ///

22    ///

23    ///


                                                         2
     STIPULATION TO EXTEND TIME– Case No 1-20-cv-00522-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 27 Filed 06/23/20 Page 3 of 4


1    Dated: June 22, 2020                      ROCHE CYRULNIK FREEDMAN LLP
                                               By: /s/ Joseph M. Delich
2                                              ROCHE CYRULNIK FREEDMAN LLP
                                               Joseph M. Delich (pro hac vice)
3                                              Counsel for Apothio LLC

4    Dated: June 22, 2020                      MARGO A. RAISON, COUNTY COUNSEL
                                               By: /s/ Kathleen Rivera
5                                              Andrew C. Thomson, Chief Deputy
                                               Kathleen Rivera, Deputy
6                                              Phillip T. Jenkins, Deputy
                                               Attorneys for Defendants County
7                                              of Kern, Kern County Sheriff’s Department,       Donny
                                               Youngblood and Joshua Nicholson LLC
8
     Dated: June 22, 2020                      XAVIER BECERRA
9                                              Attorney General of the State of California

10                                              Bruce McGagin
                                                Supervising Deputy Attorney General
11
                                                By: /s/
12                                              Kelly Smith, Deputy Attorney General
                                                Attorneys for Defendants California Department of
13                                              Fish And Wildlife And Charlton H. Bonham

14
            As the filer of this document, I, Joseph Delich, attest that all counsel have authorized me
15
     to attach their electronic signature to this document on June 22, 2020.
16

17

18

19

20

21

22

23


                                                      3
     STIPULATION TO EXTEND TIME– Case No 1-20-cv-00522-NONE-JLT
              Case 1:20-cv-00522-NONE-JLT Document 27 Filed 06/23/20 Page 4 of 4


 1                                          [PROPOSED] ORDER

 2             The court, having considered the stipulation of the parties to extend time, hereby ORDERS

 3      that the deadline for Plaintiff to respond to Defendants’ Motions to Dismiss, Motions to Strike,

 4      and Requests for Judicial Notice, (ECF Nos. [19], [20], [21], [22], [24]), is on or before July 13,

 5      2020; and the hearing date is reset for August 10, 2020.

  6
IT IS SO ORDERED.

     Dated:   June 22, 2020                              /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23                                                      4
        STIPULATION TO EXTEND TIME– Case No 1-20-cv-00522-NONE-JLT
